In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-506V
                                    Filed: November 7, 2016
                                           Unpublished

****************************
TERRY BARTEE,                             *
                                          *
                    Petitioner,           *
                                          *      Ruling on Entitlement; Concession;
v.                                        *      Influenza Vaccination;
                                          *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *      Administration (“SIRVA”);
AND HUMAN SERVICES,                       *      Special Processing Unit (“SPU”)
                                          *
                    Respondent.           *
                                          *
****************************
Jeffrey Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Alexis Babcock, U.S. Department of Justice, Washington, DC, for respondent.


                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On April 25, 2016, Terry Bartee (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that he suffered injuries to his
left shoulder after receiving the influenza (“flu”) vaccine on December 11, 2014. Petition
at 1. Petitioner further alleges that he received the vaccine in the Untied State, that he
has suffered the residual effects of his injury for more than six months, and that neither
he nor any other party has received compensation for his injury alleged as vaccine
caused. Id. at ¶¶ 5, 16, 18-19. The case was assigned to the Special Processing Unit
of the Office of Special Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On November 7, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has determined that petitioner’s left shoulder
injury is consistent with SIRVA, and that it was caused in fact by the flu vaccine he
received on December 11, 2014.” Id. at 3. Respondent further indicates “did not
identify any other causes for petitioner’s SIRVA, and records show that he suffered the
sequela of his injury for more than six months.” Id. Thus, petitioner “has met the
statutory requirements for entitlement to compensation.” Id. (citations omitted).

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2